


EXHIBIT 10.23


EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT is made as of December 31, 2008 by and
between Jeffrey Scott Musser ("Employee") and Expeditors International of
Washington, Inc., a Washington corporation ("Employer"), which amends and
restates the employment agreement dated April 1, 2005. In consideration of the
mutual covenants and conditions set forth herein, the parties hereby agree as
follows:


1.     Employment.


(a) In connection with the election of Employee to the office of Senior Vice
President and Chief Information Officer and for other good and lawful
consideration as set forth herein, Employee's compensation and terms of
employment shall be as set forth in this Agreement.


(b) Employee agrees to render services to the best of his ability on a full-time
basis during the term of this Agreement, and shall perform such duties as the
Board of Directors of Employer or Employee's immediate supervisor shall from
time to time direct.


2.     Term. Subject to Employer's right to terminate Employee's employment at
the pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall commence on the date first set forth above and end with the date
of the next annual meeting of the Board of Directors (the "Initial Term"). The
term of this Agreement shall be automatically extended for additional twelve
(12) month terms in the event that the Employee shall be elected or re-elected
as an executive officer at a subsequent annual meeting of the Board of
Directors. This Agreement shall not be automatically extended and shall expire
in the event that either party hereto shall have given written notice to the
other at least thirty (30) days prior to the expiration of the Initial Term, or
any subsequent term, of intent to terminate this Agreement.


3.     Compensation. For all services rendered by Employee under this Agreement,
Employee shall receive base salary and incentive compensation, as established
from time to time by the Compensation Committee of the Board of Directors.
Employee's title and other benefits will be subject to reasonable adjustment by
action of Employer's Board of Directors.


4.     Benefits. During the term of employment hereunder, Employee shall be
entitled to participate fully in any policies which Employer may adopt generally
for employees including policies for vacation, holidays, paid sick leave, group
medical, life insurance and other employee benefits. Employer shall pay or
reimburse Employee for all reasonable travel and other expenses incurred or paid
by Employee in connection with the performance of services under this Agreement
upon presentation of expense vouchers and such other supporting information as
Employer may from time to time reasonably request.


5.     Warranties. Employee represents to Employer that Employee is free to
enter into this Agreement and that Employee has no commitment, arrangement or
understanding to or with any third party which restrains or is in conflict with
this Agreement which would operate to prevent Employee from performing the
services which Employee has agreed to provide.    


6.     Termination.


(a)     For Cause. Employer may terminate Employee's employment hereunder upon
two (2) days prior written notice to Employee for cause, and the salary and all
other compensation referred to above shall cease upon the effective date of any
such termination for cause. As used herein, the term "cause" shall mean any act
of Employee, which in the reasonable judgment of Employer's Board of Directors,
constitutes dishonesty, larceny, fraud, deceit, gross negligence, a crime
involving moral turpitude, willful misrepresentation to shareholders, directors
or officers, or a material breach of this Agreement. In the event that
employment is terminated for cause and upon two (2) days prior written notice,
Employer may elect to extend the provisions of Paragraph 8 for a period of six
(6) months from the effective date of the termination for cause in exchange for
a lump sum payment to the Employee. Such lump sum payment shall be calculated as
six (6) times Employee's latest monthly Base Salary, and will be made no later
than March 15 of the calendar year following the calendar year in which the
Employer makes such election. Base Salary as used herein shall exclude any
incentive or bonus compensation, any monthly automobile allowance, and any other
benefit or reimbursement.


(b)     Without Cause. Employer may terminate Employee's employment at any time
upon fifteen (15) days prior written notice and without cause; provided, that
Employee shall receive as his sole remedy for such termination, a lump sum
payment equal to one half (l/2) of the Total Cash Compensation paid to the
Employee in the preceding twelve (12) month period and the provisions of
Paragraph 8 shall be extended for a period of six (6) months from the effective
date of the termination without cause. Total Cash Compensation as used herein
includes Base Salary, any incentive or bonus compensation, and any monthly
automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee and will be made no
later than March 15 of the calendar year following the calendar of the
Employee's termination of employment.


(c)     Resignation. In the event that Employee shall resign or otherwise refuse
to continue to provide services to the Employer, the salary and all other
compensation referred to above shall cease. Within thirty (30) days of the
effective date of the resignation, Employer may give Employee written notice of
intent to extend the provisions of Paragraph 8 for a period of six (6) months
from the effective date of the resignation in exchange for a lump sum payment to
the Employee. Such lump sum payment shall be calculated as six (6) times
Employee's latest monthly Base Salary, and will be made no later than March 15
of the calendar year following the calendar year in which the Employer makes
such election. Provided however, that the Employee shall have the option to
reject any extension of the provisions of Paragraph 8 in the event that the
resignation shall have been tendered anytime during the period beginning with a
public announcement of a pending Change in Control Event (as defined below) and
ending one year following the effective date of the completed transaction or on
the date of the public announcement of the termination of the proposed
transaction. The Employee shall make a timely rejection of the extension of the
provisions of Paragraph 8 by returning the lump sum payment and sending written
notice of rejection within fourteen days of receipt. For purposes of this
Agreement, "Change in Control Event" shall mean either one of the following: (i)
when any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Employer, a
subsidiary thereof or an employee benefit plan of the Employer, including any
trustee of such plan acting as trustee) becomes the "beneficial owner" (as
defined in Rule !3d-3 under the Exchange Act), directly or indirectly, of
securities of the Employer representing fifty percent (50%) or more of the
combined voting power of the Employer's then outstanding securities; or (ii) the
occurrence of a transaction requiring shareholder approval, and involving the
sale of all or substantially all of the assets of the Employer or the merger of
the Employer with or into another corporation.




--------------------------------------------------------------------------------






(d)     Death or Disability. This Agreement and Employee's employment and
compensation shall in any event terminate upon the death of Employee or the
inability of Employee to perform the duties and functions of his position for a
period of ninety (90) consecutive days due to sickness, disability or any other
cause beyond his control, unless Employer grants Employee a leave of absence
with or without all or a portion of his salary or other benefits, as may be
specified.


7.     Confidential Information. Employee recognizes that Employer's business
and the business of other affiliates depend upon the use and protection of a
large body of confidential and proprietary information now existing or to be
developed in the future which will be referred to in this Agreement as
"Confidential Trade Information." Employee intends that the meaning of
Confidential Trade Information in this Agreement will be read as broadly as
possible to include all information of any sort (whether merely remembered or
embodied in a tangible medium) which is related to Employer's business and the
business of corporations affiliated with Employer or any of their potential
future business and which is not generally and publicly known. Without limiting
the foregoing, Employee agrees that the customer lists and lists of contracts
and potential customers of Employer and its affiliates are and will be a part of
the Confidential Trade Information. Employee agrees to protect and preserve as
confidential during the term hereof, and at all times after its termination or
expiration, all of the Confidential Trade Information at any time known to
Employee or at any time in Employee's possession or control. Employee will
neither use nor allow any other person or entity (including entities partially
or wholly owned by Employee) to use in any way, except for the benefit of
Employer and as directed by Employer, any of the Confidential Trade Information.
Employee will, prior to or upon leaving employment with Employer, deliver to
Employer any and all records, items, and media of any type (including all
partial or complete copies or duplicates) containing or otherwise relating to
any of the Confidential Trade Information, whether prepared or acquired by or
provided to Employee. Employee acknowledges that all such records, items and
media are at all times and shall remain the property of Employer.


8.     Covenant Not to Compete. During the term of this Agreement or for a six
(6) month extension as provided in Paragraph 6, Employee hereby agrees that he
will not directly or indirectly enter into the employment of, render any service
or assistance to or acquire any interest whatsoever, whether as an individual
proprietor, partner, associate, officer, director, consultant, trustee or
otherwise, in any business, trade or occupation in competition with the business
of Employer within one hundred fifty (!50) miles of any office of Employer or
any affiliate of Employer. Without limiting the foregoing, Employee also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Employer to leave the employment of Employer, or call on or
otherwise solicit business from any of the customers of Employer which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Employer's records, in respect of any service or product that
competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Employer at the time
of Employee's termination.


9.     Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 7 and 8 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that any lump sum payment made under Paragraph 6 would be adequate
compensation under the circumstances, and that in any event Employee is capable
of gainful employment without breaching such covenants. However, should any
court or tribunal ever find that any provision of such covenants are illegal or
unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be inte1preted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
7 and 8 of this Agreement, the term "Employer" shall include any subsidiary,
agent or other affiliate of Employer.


10.     Entire Agreement; Modification. The provisions contained herein
constitute the entire Agreement between the parties with respect to the subject
matter hereof and any waiver, alteration or modification of any provisions of
this Agreement, or the replacement of this Agreement shall not be valid unless
in writing and signed by all the parties signing hereunder.


11.     Dispute Settlement. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof.
Any such arbitration shall be conducted before a panel of three (3) arbitrators,
of which each Party shall select one arbitrator and such two arbitrators shall
select a third. All decisions of the arbitration panel shall be taken by
majority vote. Any such arbitration shall take place in Seattle, Washington,
U.S.A.


12.     Agreement Not Assignable. Employee may not assign any of his rights or
delegate any of his duties hereunder. Employer may assign this Agreement and
delegate its duties hereunder to any of its affiliates at any time owned by,
owning or under common ownership, provided that Employee shall remain assigned
to the business conducted by Employer or its successors.


13.     No Waiver. No waiver of the terms or provisions hereof shall be valid
unless in writing signed by the party against which the enforcement of such
waiver is sought, nor shall any waiver or failure to enforce any right hereunder
be deemed to be a waiver of the same or any other right in any other instance.




--------------------------------------------------------------------------------




14.     Successors. Subject to the restriction on assignment and delegation set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and personal
representatives.


Signed by the parties as of the date first written above.


EXPEDITORS INTERNATIONAL OF
WASHINGTON, INC.


By    /s/ Peter J. Rose 12/31/08


Its    C.E.O.








Employee Name: Jeffrey Scott Musser


Signature: /s/ Jeffrey Musser












